Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The title and amendment are accepted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arizono (USPGPN 20200373779) in view of Chen et al (USPGPN 20130103332).
Independent Claim 1, Arizono teaches a charging method (Fig. 3) for a mobile terminal (¶’s [11, 13] describes it can which is mobile and a terminal [i.e. end] for power, but also for another device with a battery instead of a vehicle, a group of which would include a mobile phone terminal as would be obvious to/understood by one having ordinary skill in the art), comprising: charging a rechargeable battery (20, see Fig. 1) of the mobile terminal with a constant power (¶’s [20, 21]), wherein the charging a rechargeable battery of the mobile terminal with a constant power comprises: charging the rechargeable battery of the mobile terminal with a first constant power determined based on a charging power supported by the mobile terminal, when a maximum output power of a charger is greater than or equal to the charging power supported by the mobile terminal; and charging the rechargeable battery of the mobile terminal with a second constant power determined based on the maximum output power of the charger, when the maximum output power of the charger is less than the charging power supported by the mobile terminal (¶’s [20, 24, 27-29, 32, 34, 35] & Fig. 2, charging power supported by the mobile terminal is interpreted as the maximum chargeable power which can be accepted by the 
Arizono is silent to determination of the internal resistance via the average voltage of the battery cells rather than the highest cell voltage, and thus the determination of the average charging power supported by the mobile terminal.
Chen teaches determination of internal resistance via the average cell voltage of the battery cells (cells shown in series in Fig. 1 like with Arizono’s Fig. 1; Fig. 2 steps 104, 106, & 108 along with ¶’s [06, 07, 20-23] describes how the internal resistance of each battery cell is determined using the average voltage of all of the battery cells. Chen teaches that determination of the internal resistance via the average rather than using each individual cell serves to improve the precision of the measurements and so improve the longevity [i.e. by reducing damage from bad measurements] of the system, see ¶’s [04, 05, 08, 19, 40] & abstract). Therefore, by Arizono determining the internal resistance of the batteries using the average voltage of the batteries via Chen’s method, the inputtable current can be more precisely be determined to increase battery longevity. Here, average chargeable power supported by the battery would be determined as from Raverage = Vaverage /Ipresent . As the internal resistance is based upon the average cell voltage, 
It would have been obvious to a person having ordinary skill in the art to modify Arizono with Chen to provide improved longevity and precision.
Independent Claim 6, Arizono teaches a mobile terminal (¶’s [11, 13] describes it can which is mobile and a terminal [i.e. end] for power, but also for another device with a battery instead of a vehicle, a group of which would include a mobile phone terminal as would be obvious to/understood by one having ordinary skill in the art), comprising: a processor and a memory (10 would include these features to perform the method of Figs. 2-4), wherein the memory stores computer programs, and the processor is configured to execute the computer programs to cause charging a rechargeable battery (20, see Fig. 1) of the mobile terminal with a constant power (¶’s [20, 21]), wherein the charging a rechargeable battery of the mobile terminal with a constant power comprises: charging the rechargeable battery of the mobile terminal with a first constant power determined based on an charging power supported by the mobile terminal, when a maximum output power of a charger is greater than or equal to the charging power supported by the mobile terminal; and charging the rechargeable battery of the mobile terminal with a second constant power determined based on the maximum output power of the charger, when the maximum output power of the charger is less than the charging power supported by the mobile terminal (¶’s [20, 24, 27-29, 32, 34, 35] & Fig. 2, charging power supported by the mobile terminal is interpreted as the maximum chargeable power which can be accepted by the battery, as the charging power being provided to the terminal is used to charge the battery, and as 
Arizono is silent to determination of the internal resistance via the average voltage of the battery cells rather than the highest cell voltage, and thus the determination of the average charging power supported by the mobile terminal.
Chen teaches determination of internal resistance via the average cell voltage of the battery cells (cells shown in series in Fig. 1 like with Arizono’s Fig. 1; Fig. 2 steps 104, 106, & 108 along with ¶’s [06, 07, 20-23] describes how the internal resistance of each battery cell is determined using the average voltage of all of the battery cells. Chen teaches that determination of the internal resistance via the average rather than using each individual cell serves to improve the precision of the measurements and so improve the longevity [i.e. by reducing damage from bad measurements] of the system, see ¶’s [04, 05, 08, 19, 40] & abstract). Therefore, by Arizono determining the internal resistance of the batteries using the average voltage of the batteries via Chen’s method, the inputtable current can be more precisely be determined to increase battery longevity. Here, average chargeable power supported by the battery would be determined as from Raverage = Vaverage /Ipresent . As the internal resistance is based upon the average cell voltage, the inputtable current [i.e. current which is supportable] is based upon the average cell status, and 
It would have been obvious to a person having ordinary skill in the art to modify Arizono with Chen to provide improved longevity and precision.
Independent Claim 11, Arizono teaches a chip (system which allows for the constant power charging method of Figs. 2-4 would include a controller/processor and its memory for controller of 10, one having ordinary skill in the art would understand that it would be obvious to use a chip for such a circuit, as integrated circuits using a chip are more compact and so can help reduce the size and weight of the device), comprising: a programmable logic circuit and program instructions, wherein the chip is configured to, when operating, cause charging a rechargeable battery (20, see Fig. 1) of a mobile terminal (¶’s [11, 13] describes it can which is mobile and a terminal [i.e. end] for power, but also for another device with a battery instead of a vehicle, a group of which would include a mobile phone terminal as would be obvious to/understood by one having ordinary skill in the art), comprising: a processor and a memory (10 would include these features to perform the method of Figs. 2-4) with a constant power (¶’s [20, 21]), wherein the charging a rechargeable battery of the mobile terminal with a constant power comprises: charging the rechargeable battery of the mobile terminal with a first constant power determined based on an charging power supported by the mobile terminal, when a maximum output power of a charger is greater than or equal to the charging power supported by the mobile terminal; and charging the rechargeable battery of the mobile terminal with a second constant power determined based on the maximum output power of the charger, when the maximum output power of the charger is less than the charging power supported by the mobile terminal (¶’s [20, 
Arizono is silent to determination of the internal resistance via the average voltage of the battery cells rather than the highest cell voltage, and thus the determination of the average charging power supported by the mobile terminal.
Chen teaches determination of internal resistance via the average cell voltage of the battery cells (cells shown in series in Fig. 1 like with Arizono’s Fig. 1; Fig. 2 steps 104, 106, & 108 along with ¶’s [06, 07, 20-23] describes how the internal resistance of each battery cell is determined using the average voltage of all of the battery cells. Chen teaches that determination of the internal resistance via the average rather than using each individual cell serves to improve the precision of the measurements and so improve the longevity [i.e. by reducing damage from bad measurements] of the system, see ¶’s [04, 05, 08, 19, 40] & abstract). Therefore, by Arizono determining the internal resistance of the batteries using the average voltage of the batteries via Chen’s method, the inputtable current can be more precisely be determined to increase battery average = Vaverage /Ipresent . As the internal resistance is based upon the average cell voltage, the inputtable current [i.e. current which is supportable] is based upon the average cell status, and thus the chargeable power is based upon the average, see Chen ¶’s [26-33]. Applicant may be able to distinguish from this interpretation by limiting how the average power is determined to be supported by the battery, if there is sufficient support.
It would have been obvious to a person having ordinary skill in the art to modify Arizono with Chen to provide improved longevity and precision.
Dependent Claim 16, Arizono teaches charging adapter, comprising a charging circuit, wherein the charging circuit is configured to implement the charging method for the mobile terminal according to claim 1 (see 11 of Fig. 1).
Dependent Claim 17, Arizono teaches a non-transitory computer-readable storage medium having computer programs stored thereon, wherein when the computer programs are executed by a processor, the processor is caused to implement the charging method for the mobile terminal according to claim 1 (inherent non-transitory readable medium inside of controller 10 with processor inside of 10 used to control method of Figs. 2-4)
Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arizono in view of Chen, further in view of Nishino et al (USPGPN 20140375279).
Dependent Claims 2, 7, and 12, Arizono is silent to the charging a rechargeable battery of the mobile terminal with a constant power comprises: charging the rechargeable battery of the mobile terminal in such a manner that a charging voltage is increased gradually and a charging current is reduced gradually, wherein a product of the charging voltage and the charging current at a same time is a constant value or in a constant range.

It would have been obvious to a person having ordinary skill in the art to modify Arizono in view of Chen with Nishino to provide improved longevity.
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arizono in view of Chen, further in view of Bahai (USPGPN 20100039840), as evidenced by Shimizu et al (USPGPN 20070194759).
Dependent Claims 5, 10, and 15, Arizono is silent to the charging a rechargeable battery of the mobile terminal with a constant power comprises: charging the rechargeable battery of the mobile terminal with the constant power during a target time period of a charging process, wherein the target time period is any one of a time period for replacing a constant- current charging stage, a time period before the constant-current charging stage, and a time period after the constant-current charging stage.
Bahai teaches the charging a rechargeable battery of the mobile terminal with a constant power (abstract, ¶’s [47, 55, 56], Fig. 7) comprises: charging the rechargeable battery of the 
It would have been obvious to a person having ordinary skill in the art to modify Arizono in view of Chen with Bahai to provide improved efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859